Exhibit 10.1

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 3 TO CREDIT AGREEMENT dated as of May 29, 2015 (this
“Amendment”), is among TETRA TECH, INC., a Delaware corporation (the “Company”),
TETRA TECH CANADA HOLDING CORPORATION, a Canadian corporation (together with the
Company, collectively, the “Borrowers”), BANK OF AMERICA, N.A., in its
capacities as the Administrative Agent (in such capacity, the “Administrative
Agent”), L/C Issuer and a Lender, U.S. BANK NATIONAL ASSOCIATION, in its
capacities as L/C Issuer and a Lender, each of the other Lenders party hereto
and each of the Subsidiary Guarantors party hereto.

 

RECITALS:

 

A.                                 The Borrowers, the Lenders and the
Administrative Agent have entered into an Amended and Restated Credit Agreement
dated as of May 7, 2013 (as amended by that certain Amendment No. 1 to Credit
Agreement dated as of September 27, 2013, and that certain Amendment No. 2 to
Credit Agreement dated as of June 23, 2014, the “Credit Agreement”). 
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement.

 

B.                                  The Subsidiary Guarantors and the
Administrative Agent have entered into Subsidiary Guaranties dated of even date
with the Credit Agreement (the “Subsidiary Guaranties”) and various Security
Instruments.

 

C.                                  The Borrowers have requested to amend the
Credit Agreement as set forth below.

 

D.                                 Subject to the terms and conditions set forth
below, the parties hereto have agreed to so amend the Credit Agreement.

 

In furtherance of the foregoing, the parties agree as follows:

 

Section 1.                                 Amendments to Credit Agreement. 
Subject to the covenants, terms and conditions set forth herein and in reliance
upon the representations and warranties set forth herein, the Credit Agreement
is amended as follows:

 

(a)                               The existing Schedule 2.01 is deleted in its
entirety and Schedule 2.01 attached hereto is inserted in lieu thereof and the
Commitments and Applicable Percentages of the Lenders shall be as set forth on
such new Schedule 2.01.   Notwithstanding anything to the contrary in
Section 10.06 of the Credit Agreement, no other documents or instruments,
including any Assignment and Assumption, shall be executed in connection with
these assignments (all of which requirements are hereby waived), and such
assignments shall be deemed to be made with all applicable representations,
warranties and covenants as if evidenced by an Assignment and Assumption.  On
the effective date, the Lenders shall make full cash settlement with one another
(including with any Lender whose commitments are being decreased or terminated),
either directly or through the Administrative Agent, as the Administrative Agent
may direct or approve, with respect to all assignments, reallocations and other
changes in Commitments, such that after giving effect to such settlements each
Lender shall have funded its Applicable Percentage of the Outstanding Amount of
Loans under the Facilities.

 

(b)                              The existing pricing grid in the definition of
“Applicable Rate” in Section 1.01 is deleted in its entirety and the following
pricing grid is inserted in lieu thereof:

 

--------------------------------------------------------------------------------


 

Pricing
Level

Consolidated
Leverage Ratio

Commitment
Fee

Eurocurrency Rate
Loans and
Letter of Credit Fee

Base
Rate Loans

I

Less than 0.75 to 1.00

0.200%

1.150%

0.150%

II

Greater than or equal to 0.75 to 1.00 but less than 1.25 to 1.00

0.225%

1.250%

0.250%

III

Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00

0.250%

1.375%

0.375%

IV

Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00

0.300%

1.625%

0.625%

V

Greater than or equal to 2.25 to 1.00

0.350%

2.000%

1.000%

 

 

(c)                               The definitions of “Consolidated EBITDA”,
“Consolidated Net Worth”, “Eurocurrency Rate”, “Fee Letters”, “L/C Issuer”,
“Lending Office”, “Loan Notice”, “Maturity Date”, “Responsible Officer” and
“Swing Line Loan Notice” in Section 1.01 are amended to read as follows:

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the tax expense for Federal, state, local and foreign income taxes of the
Company and its Subsidiaries for such period (net of tax benefit),
(iii) depreciation and amortization expense for such period, (iv) other
non-recurring expenses of the Company and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, (v) cost of employee services received in share-based payment
transactions (in accordance with FASB ASC 718) which do not represent a cash
item in such period or any future period, and (vi) up to $96,000,000 in the
aggregate of non-cash charges associated with the wind-down of non-core
construction activities in the Company’s Remediation and Construction Management
segment through the end of fiscal year 2017 and minus (b) to the extent included
in calculating such Consolidated Net Income, all non-cash items increasing
Consolidated Net Income for such period.

 

“Consolidated Net Worth” means, as of any date of determination, consolidated
stockholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP, but excluding in such calculation the impact
of accumulated other comprehensive income (or loss) reflected on the Company’s
Consolidated Balances Sheets as a result of unrealized mark to market
fluctuations from swaps and other hedging transactions.

 

“Eurocurrency Rate” means

 

(a)                               With respect to any Credit Extension:

 

(i)                                  denominated in a LIBOR Quoted Currency, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business

 

2

--------------------------------------------------------------------------------


 

Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;

 

(ii)                              denominated in Australian dollars, the rate
per annum equal to the Bank Bill Swap Reference Bid Rate (“BBSY”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 

(iii)                          denominated in Canadian dollars, the rate per
annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the
Rate Determination Date with a term equivalent to such Interest Period;

 

(iv)                          with respect to a Credit Extension denominated in
a Non-LIBOR Quoted Currency other than those currencies listed above, the rate
designated with respect to such currency at the time such currency was approved
by the Administrative Agent and the Lenders pursuant to Section 1.06(a); and

 

(b)                          for any rate calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.  The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in this definition of “Eurocurrency Rate” or with respect
to any comparable or successor rate thereto.

 

“Fee Letters” means (i) the letter agreement, dated May 15, 2015, among the
Company, Bank of America and MLPFS (the “Agent Fee Letter”), (ii) the letter
agreement, dated May 15, 2015, among the Company, Bank of America and the
Arrangers, and (iii) the letter agreement, dated May 15, 2015, between the
Company and U.S. Bank.

 

“L/C Issuer” means (a) each of Bank of America and U.S. Bank National
Association, in each case subject to such sublimits as such L/C Issuer may
establish with the Company from time to time for the issuance of Letters of
Credit by such L/C Issuer under this Agreement, which sublimits shall initially
be $75,000,000 (of which up to $12,500,000 may be used for financial Letters of
Credit) in the case of Bank of America and $75,000,000 (of which up to
$12,500,000 may be used for financial Letters of Credit) in the case of U.S.
Bank, (b) any replacement letter of credit issuer arising under Section 9.06 and
(c) any other Lender or any Affiliate of a Lender which has agreed in a writing
(which writing shall set forth the initial sublimit for all Letters of

 

3

--------------------------------------------------------------------------------


 

Credit to be issued by such L/C Issuer under this Agreement) to become an “L/C
Issuer” hereunder and has been approved by the Company and the Administrative
Agent; provided, in all cases that the aggregate sublimits established by all
L/C Issuers shall not exceed the Letter of Credit Sublimit then in effect.  For
the avoidance of doubt, any sublimit that an L/C Issuer may establish for
Letters of Credit to be issued by it shall be part of and not in addition to the
Letter of Credit Sublimit.  All singular references to the L/C Issuer shall mean
any L/C Issuer, the L/C Issuer that has issued the applicable Letter of Credit,
or all L/C Issuers, as the context may require.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.  Each Lender may make any Credit Extension through
any Lending Office, provided that the exercise of this option shall not affect
the obligation of any Borrower to repay the Credit Extension in accordance with
the terms of this Agreement.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Credit Commitments and (b) $150,000,000 (of which no more
than $25,000,000 shall be available at any time for financial Letters of
Credit).  The Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Revolving Credit Commitments.

 

“Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“Maturity Date” means May 29, 2020; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.

 

4

--------------------------------------------------------------------------------


 

(d)                              The parenthetical at the end of part (b) of the
definition of “Change of Control” in Section 1.01 is deleted in its entirety.

 

(e)                               (i) The definition of “Mandatory Cost” is
deleted from Section 1.01 in its entirety,  (ii) Schedule 1.01(m) is deleted in
its entirety, (iii) the reference to the addition of Mandatory Cost is deleted
in clause (a) of the definition of “Default Rate” in Section 1.01 and in
Section 2.08(a)(i), mutatis mutandis and (iv) clauses (i)(B) and (iii) of
Section 3.04(a) are deleted in their entirety and “[intentionally deleted]” is
inserted in lieu thereof.

 

(f)                                The definition of “Four Programs” in
Section 1.01 is deleted in its entirety.

 

(g)                               The following definition of “Rate
Determination Date” is inserted in Section 1.01 in the appropriate alphabetical
position therein:

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

(h)                              A new Section 2.02(f) is inserted that reads as
follows:

 

(f)                                 Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all of the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Company, the Administrative Agent,
and such Lender.

 

(i)                                  A new Section 2.03(l) is inserted that
reads as follows:

 

(l)                                  Reporting of Letter of Credit Information. 
For so long as any Letter of Credit issued by an L/C Issuer other than Bank of
America is outstanding under the Agreement, such L/C Issuer shall deliver to the
Administrative Agent on the last Business Day of each calendar month, and on
each date that an L/C Credit Extension occurs with respect to any such Letter of
Credit, a report in the form of Exhibit H hereto, appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.  The Administrative Agent shall deliver to the Lenders on a monthly
basis a report of all outstanding Letters of Credit.

 

(j)                                  Schedule 2.07(a) is deleted in its entirety
and Section 2.07(a) is amended to read as follows:

 

(a)                               Term Loans.  The Company shall repay to the
Term Loan Lenders the aggregate principal amount of all Term Loans in quarterly
principal installments of (i) $2,562,500 for the quarters ending on June 30,
2015 and the last Business Day of September 2015, December 2015 and March 2016
and (ii) $3,843,750 commencing June 30, 2016, and continuing on the last
Business Day of each September, December, March and June thereafter (which
principal amounts shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.05); provided,
however, that the final principal repayment

 

5

--------------------------------------------------------------------------------


 

installment of the Term Loans shall be repaid on the Maturity Date and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.

 

(k)                              The following new sentence is added to the end
of Section 2.10(a):

 

With respect to all Non-LIBOR Quoted Currencies, the calculation of the
applicable interest rate shall be determined in accordance with market practice.

 

(l)                                  The references to “$150,000,000” in
Section 2.15(a) and Section 7.03(k) are deleted and references to “$240,000,000”
are inserted in lieu thereof.

 

(m)                          A new Section 3.01(g) is added that reads as
follows:

 

(g)                               Treatment of Certain FATCA Matters.  Solely
for purposes of determining withholding Taxes imposed under FATCA, from and
after May 29, 2015, the Company and the Administrative Agent shall treat (and
the Lenders hereby authorize the Administrative Agent to treat) this Agreement
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(n)                              A new Section 5.25 is inserted that reads as
follows:

 

5.25                    Anti-Corruption Laws.  The Company and its Subsidiaries
have conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

(o)                              A new Section 6.14 is inserted that reads as
follows:

 

6.14                    Anti-Corruption Laws.  Conduct its businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, and maintain policies and
procedures designed to promote and achieve compliance with such laws.

 

(p)                              The reference to “$20,000,000” in
Section 7.03(e) is deleted and a reference to “$25,000,000” is inserted in lieu
thereof.

 

(q)                              Sections 7.06(c) and (e) are amended to read as
follows:

 

(c)                               so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom and, after giving effect thereto (and any incurrence of Indebtedness
in connection therewith), the Company and its Subsidiaries shall be in pro forma
compliance with the financial covenants set forth in Section 7.11, such
compliance to be determined on the basis of financial information most recently
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b), the
Company may make unlimited Permitted Share Repurchases so long as the
Consolidated Leverage Ratio is equal to or less than 2.00 to 1.00; provided,
that, if at any time that the Consolidated Leverage Ratio exceeds 2.00 to 1.00,
the aggregate additional Permitted Share Repurchases permitted pursuant to this
clause (c) in any fiscal year, when taken together with all Permitted Share
Repurchases previously consummated in such fiscal year,  shall not exceed the
greater of $125,000,000 or 10% of Consolidated Net

 

6

--------------------------------------------------------------------------------


 

Worth as of the end of the immediately preceding fiscal year (without any carry
forward of unused portions of such basket to subsequent fiscal years);

 

(e)                               so long as no Default shall have occurred and
be continuing at the time thereof or would result therefrom and, after giving
effect thereto (and any incurrence of Indebtedness in connection therewith), the
Company and its Subsidiaries shall be in pro forma compliance with the financial
covenants set forth in Section 7.11, such compliance to be determined on the
basis of financial information most recently delivered to the Administrative
Agent pursuant to Section 6.01(a) or (b); provided that with respect to the
Consolidated Leverage Ratio covenant in Section 7.11(b), the Company may still
demonstrate pro forma compliance to the extent the Consolidated Leverage Ratio
does not exceed 3.25 to 1.00 if the Company is permitted to invoke an Elevated
Ratio Period or if an Elevated Ratio Period is then in effect, the Company may
declare and pay cash dividends and distributions to its stockholders so long as
the aggregate amount of cash dividends and distributions paid pursuant to this
clause (e) during any fiscal year does not exceed $50,000,000.

 

(r)                                 Section 7.11(b) is amended to read as
follows:

 

(b)                              Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio at any time during any period of four fiscal
quarters of the Company to be greater than 3.00 to 1.00; provided that if an
Acquisition or series of Acquisitions with aggregate consideration of
$50,000,000 or more occurs during a fiscal quarter, the Company shall have the
right to permit the Consolidated Leverage Ratio to exceed 3.00 to 1.00 during
such fiscal quarter and the subsequent three fiscal quarters (the “Elevated
Ratio Period”) so long as (i) the Consolidated Leverage Ratio does not exceed
3.25 to 1.00 at any time during the Elevated Ratio Period, and (ii) the
Consolidated Leverage Ratio is not in excess of 3.00 to 1.00 at any time during
the fiscal quarter that commences immediately after the end of the Elevated
Ratio Period.

 

(s)                                The references to  “3.00 to 1.00” in Sections
7.02(g), 7.03(j) and 7.06(d) are deleted and references to “3.25 to 1.00” are
inserted in lieu thereof

 

(t)                                  A new Section 7.17 is inserted that reads
as follows:

 

7.17                    Anti-Corruption Laws.  Directly or indirectly use the
proceeds of any Credit Extension for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions.

 

(u)                              The parenthetical in the first sentence of
Section 10.02(b) is deleted in its entirety and the following parenthetical is
inserted in lieu thereof:

 

(including e-mail, FpML messaging and Internet or intranet websites)

 

(v)                              The following new sentence is added to the end
of the first paragraph of Section 10.07:

 

In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

7

--------------------------------------------------------------------------------


 

(w)                           Section 10.17 is amended and restated in its
entirety to read as follows:

 

10.17            Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications, Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

(x)                              The existing Exhibit D is deleted in its
entirety and Exhibit D attached hereto is inserted in lieu thereof.

 

(y)                              A new Exhibit H is added in the form of
Exhibit H attached hereto.

 

The amendments to the Credit Agreement are limited to the extent specifically
set forth above and no other terms, covenants or provisions of the Loan
Documents are intended to be affected hereby.

 

Section 2.                                 Conditions Precedent.  The parties
hereto agree that the amendments set forth in Section 1 above shall not be
effective until the satisfaction of each of the following conditions precedent:

 

(a)                               Documentation.  The Administrative Agent shall
have received (i) a counterpart of this Amendment, duly executed and delivered
by the Borrowers, the Subsidiary Guarantors and all Lenders then party to the
Credit Agreement, (ii) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Borrower as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment and the Loan Documents,
(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is validly existing and in
good standing in its jurisdiction of organization, (iv) favorable opinions of
counsel to the Borrowers addressed to the Administrative Agent and each Lender,
as to the matters concerning the Borrowers, this Amendment and the Loan
Documents as the Administrative Agent may reasonably request, and (v) such other
assurances, certificates, documents, consents or opinions as the Administrative
Agent reasonably may require.

 

(b)                              Fees.  Any fees required to be paid on or
before the effective date shall have been paid.

 

(c)                               Legal Fees and Expenses.  All fees and
expenses of counsel to the Administrative Agent estimated to date shall have
been paid in full (without prejudice to final settling of accounts for such fees
and expenses).

 

8

--------------------------------------------------------------------------------


 

Section 3.                                 Representations And Warranties.

 

(a)                               In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, each Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:

 

(i)                                  The representations and warranties of the
Borrowers and the other Loan Parties contained in Article V of the Credit
Agreement or any other Loan Document are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Amendment, the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.

 

(ii)                              Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(iii)                          No Default has occurred and is continuing or will
exist after giving effect to this Amendment.

 

(b)                              In order to induce the Administrative Agent and
the Lenders to enter into this Amendment, each Borrower and each Subsidiary
Guarantor represents and warrants to the Administrative Agent and the Lenders
that this Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation.

 

Section 4.                                 Miscellaneous.

 

(a)                               Ratification and Confirmation of Loan
Documents.  Each Borrower and each Subsidiary Guarantor hereby consents,
acknowledges and agrees to the amendments set forth herein and hereby confirms
and ratifies in all respects the Loan Documents to which such Person is a party
(including without limitation, with respect to each Subsidiary Guarantor, the
continuation of its payment and performance obligations under the Subsidiary
Guaranty to which it is a party upon and after the effectiveness of the
amendments contemplated hereby and, with respect to each Borrower and each
Subsidiary Guarantor, the continuation and extension of the liens granted under
the Security Instruments to secure the Secured Obligations, in each case after
giving effect to the amendments set forth herein).

 

(b)                              Fees and Expenses.  The Company shall pay on
demand all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, execution, and delivery of this
Amendment and any other documents prepared in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent.

 

(c)                               Headings.  Section and subsection headings in
this Amendment are included herein for convenience of reference only and shall
not constitute a part of this Amendment for any other purpose or be given any
substantive effect.

 

9

--------------------------------------------------------------------------------


 

(d)                              Governing Law; Jurisdiction; Waiver of Jury
Trial; Etc.  This Amendment shall be governed by and construed in accordance
with the laws of the State of New York, and shall be further subject to the
provisions of Sections 10.14 and 10.15 of the Credit Agreement.

 

(e)                               Counterparts.  This Amendment may be executed
in any number of counterparts, each of which when executed and delivered shall
be deemed to be an original, and all of which when taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or electronic transmission
(including .pdf file) shall be effective as delivery of a manually executed
counterpart hereof.

 

(f)                                Entire Agreement.  This Amendment, together
with all the Loan Documents (collectively, the “Relevant Documents”), sets forth
the entire understanding and agreement of the parties hereto in relation to the
subject matter hereof and supersedes any prior negotiations and agreements among
the parties relating to such subject matter.  No promise, condition,
representation or warranty, express or implied, not set forth in the Relevant
Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty.  Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other in relation to the subject matter
hereof or thereof.  None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise except in writing in
accordance with Section 10.01 of the Credit Agreement.

 

(g)                               Enforceability.  Should any one or more of the
provisions of this Amendment be determined to be illegal or unenforceable as to
one or more of the parties hereto, all other provisions nevertheless shall
remain effective and binding on the parties hereto.

 

(h)                              Successors and Assigns.  This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns (subject to Section 10.06 of the Credit
Agreement).

 

(i)                                  Amendment Fees.  The amendment fees payable
pursuant to Section 2(b) above shall be fully-earned upon execution and delivery
by the applicable Lender of a signature page to this Amendment in accordance
with such Section, shall be non-refundable for any reason whatsoever and shall
be in addition to any other fee, cost, or expense payable pursuant to this
Amendment or any other Loan Document.

 

[Remainder of page intentionally left blank; signature pages follow]

 

10

--------------------------------------------------------------------------------


 

The following parties have caused this Amendment to be executed as of the date
first written above.

 

 

BORROWERS:

 

 

 

 

 

TETRA TECH, INC.

 

 

 

 

 

 

By:

 

/S/ DAN L. BATRACK

 

 

Name:

Dan L. Batrack

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

TETRA TECH CANADA HOLDING CORPORATION

 

 

 

 

 

By:

 

/S/ DAN L. BATRACK

 

 

Name:

Dan L. Batrack

 

 

Title:

President

 

 

Tetra Tech, Inc.

Amendment No. 3 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS:

 

 

 

ADVANCED MANAGEMENT TECHNOLOGY, INC.

 

AMERICAN ENVIRONMENTAL GROUP, LTD.

 

ARD, INC.

 

ARDAMAN & ASSOCIATES, INC.

 

COSENTINI ASSOCIATES, INC.

 

PRO-TELLIGENT, LLC

 

ROONEY ENGINEERING, INC.

 

TETRA TECH CONSTRUCTION, INC.

 

TETRA TECH EC, INC.

 

TETRA TECH ES, INC.

 

TETRA TECH TESORO, INC.

 

WESTERN UTILITY CONTRACTORS, INC.

 

BPR INC.

 

BPR - BÂTIMENT INC.

 

BPR-ÉNERGIE INC.

 

BPR-INFRASTRUCTURE INC.

 

TETRA TECH EBA INC.

 

PARKLAND PIELINE CONTRACTORS LTD.

 

PARKLAND PIPELINE EQUIPMENT LTD.

 

PARK L PROJECTS LTD.

 

TETRA TECH INDUSTRIEL INC.

 

TETRA TECH INDUSTRIES INC.

 

TETRA TECH OGD INC.

 

TETRA TECH WEI INC.

 

 

 

 

 

By:

 

/S/ DAN L. BATRACK

 

 

Name:

Dan L. Batrack

 

 

Title:

Vice President

 

 

 

 

 

 

TETRA TECH EXECUTIVE SERVICES, INC.

 

 

 

 

 

By:

 

/S/ DAN L. BATRACK

 

 

Name:

Dan L. Batrack

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

TETRA TECH HOLDING LLC

 

 

 

 

 

By:

TETRA TECH, INC., its Sole Member

 

 

 

 

 

 

 

By:

 

/S/ DAN L. BATRACK

 

 

 

Name:

Dan L. Batrack

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

Tetra Tech, Inc.

Amendment No. 3 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/S/ ROBERT J. RITTELMEYER

 

 

Name:

Robert J. Rittelmeyer

 

 

Title:

Vice President

 

 

Tetra Tech, Inc.

Amendment No. 3 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

BANK OF AMERICA, N.A. (AS LENDER AND L/C ISSUER)

 

 

 

 

 

By:

/S/ MUKESH SINGH

 

 

Name:

Mukesh Singh

 

 

Title:

Vice President

 

 

Tetra Tech, Inc.

Amendment No. 3 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION (AS LENDER AND L/C ISSUER)

 

 

 

 

 

 

 

By:

/S/ GLENN LEYRER

 

 

Name:

Glenn Leyrer

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

CANADA BRANCH

 

 

 

 

 

By:

/S/ JOHN P. REHOB

 

 

Name:

John P. Rehob

 

 

Title:

VP & Principal Officer

 

 

Tetra Tech, Inc.

Amendment No. 3 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/S/ CATHERINE ABE

 

 

Name:

Catherine Abe

 

 

Title:

Senior Vice President

 

 

Tetra Tech, Inc.

Amendment No. 3 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL

 

 

 

 

 

By:

/S/ JOHN ARMSTRONG

 

 

Name:

John Armstrong

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Tetra Tech, Inc.

Amendment No. 3 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

By:

/S/ STEVEN F. LARSEN

 

 

Name:

Steven F. Larsen

 

 

Title:

Vice President

 

 

Tetra Tech, Inc.

Amendment No. 3 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A.

 

 

 

By:

/S/ CHARLES WILMOT

 

 

Name:

Charles Wilmot

 

 

Title:

Director

 

 

 

MUFG UNION BANK, Canada Branch

 

By:

/S/ ANNE COLLINS

 

 

Name:

Anne Collins

 

 

Title:

Vice President

 

 

Tetra Tech, Inc.

Amendment No. 3 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

By:

/S/ DAVID W. KEE

 

 

Name:

David W. Kee

 

 

Title:

Managing Director

 

 

Tetra Tech, Inc.

Amendment No. 3 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

By:

/S/ WINSTON LUA

 

 

Name:

Winston Lua

 

 

Title:

Director

 

 

Tetra Tech, Inc.

Amendment No. 3 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

By:

/S/ JOHN LASCODY

 

 

Name:

John Lascody

 

 

Title:

Vice President

 

 

Tetra Tech, Inc.

Amendment No. 3 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

 

 

 

 

Lender

 

Revolving
Credit
Commitment

 

Applicable
Percentage
(Revolving
Credit Facility)

 

Term Loan
Commitment

 

Applicable
Percentage
(Term Loan
Facility)

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

$ 74,000,000.00

 

16.086956522%

 

$ 31,350,000.00

 

16.097560976%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Bank National Association

 

$ 74,000,000.00

 

16.086956522%

 

$ 31,350,000.00

 

16.097560976%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank, N.A.

 

$ 74,000,000.00

 

16.086956522%

 

$ 31,350,000.00

 

16.097560976%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of Montreal

 

$ 60,000,000.00

 

13.043478260%

 

$ 25,650,000.00

 

13.170731707%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MUFG Union Bank, N.A.

 

$ 60,000,000.00

 

13.043478260%

 

$ 25,650,000.00

 

13.170731707%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sumitomo Mitsui Banking
Corporation

 

$ 39,000,000.00

 

8.478260870%

 

$ 17,100,000.00

 

8.780487805%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Bank of Nova Scotia

 

$ 39,000,000.00

 

8.478260870%

 

$ 17,100,000.00

 

8.780487805%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HSBC Bank USA, National
Association

 

$ 20,000,000.00

 

4.347826087%

 

$  7,600,000.00

 

3.902439024%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Northern Trust Company

 

$  20,000,000.00

 

4.347826087%

 

$   7,600,000.00

 

3.902439024%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$460,000,000.00

 

100.000000000%

 

$194,750,000.00

 

100.000000000%

 

 

 

 

 

 

 

 

 

 

Schedule 2.01

 

Commitments and Applicable Percentages

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: __________, _____

 

To:       Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 7, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Tetra Tech, Inc. (the
“Company”), certain Subsidiaries of the Company (each a “Designated Borrower”
and, together with the Company, the “Borrowers” and, each a “Borrower”), each
Lender from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                       
                                                            of the Company, and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.         The Company has delivered the audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Company ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.         The Company has delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date.  Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.         The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.

 

3.         A review of the activities of the Company during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Company performed and observed
all its Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

 

D-1

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

--or--

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.         The representations and warranties of the Borrowers contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in Sections 5.05(a)
and (b) of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a) and (b), respectively, of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.

 

5.         The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _______________, _____.

 

 

COMPANY:

 

 

 

TETRA TECH, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-2

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended ___________________(“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.          Section 7.11(a) – Consolidated Fixed Charge Coverage Ratio.

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

 

 

1.                                    Consolidated Net Income for Subject
Period:

 

$                     

 

 

 

 

 

2.                                    Consolidated Interest Charges for Subject
Period:

 

$                     

 

 

 

 

 

3.                                    Net income taxes for Subject Period:

 

$                     

 

 

 

 

 

4.                                    Depreciation expenses for Subject Period:

 

$                     

 

 

 

 

 

5.                                    Amortization expenses for Subject Period:

 

$                     

 

 

 

 

 

6.                                    Non-recurring non-cash reductions of
Consolidated Net Income for Subject Period:

 

$                     

 

 

 

 

 

7.                                    FASB ASC 718 reductions of Consolidated
Net Income for Subject Period:

 

$                     

 

 

 

 

 

8.                                    Non-cash charges incurred in connection
with the wind-down or non-core construction activities in the Company’s
Remediation and Construction Management segment through the end of fiscal year
2017 (subject to an aggregate $96,000,000 cap):

 

$                     

 

 

 

 

 

9.                                    Non-cash additions to Consolidated Net
Income for Subject Period:

 

$                     

 

 

 

 

 

10.                            Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5
+ 6 + 7 + 8 - 9):

 

$                     

 

 

 

 

B.

Capital expenditures for Subject Period (excluding expenditures made connection
with the replacement, substitution or restoration of assets to the extent
financed (i) from insurance proceeds (or similar recoveries) paid on account of
the loss of or damage to the assets being replaced or restored, or (ii) with
awards of compensation arising from the taking by eminent domain or condemnation
of the assets being replaced):

 

$                     

 

 

 

 

C.

Consolidated Fixed Charges for Subject Period:

 

 

 

 

 

 

 

1.                                    Consolidated Interest Charges paid or
required to be paid in cash for Subject Period:

 

$                     

 

 

 

 

 

2.                                    Income taxes paid for Subject Period:

 

$                     

 

 

 

 

 

3.                                    Required principal payments on
Indebtedness for Subject Period:

 

$                     

 

 

 

 

 

4.                                    Consolidated Fixed Charges for Subject
Period (Lines I.C.1 + 2 + 3):

 

$                     

 

D-3

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

D.

Consolidated Fixed Charge Coverage Ratio ((Line I.A.10 — Line I.B) ÷ Line
I.C.4):

 

                     to 1.00

 

 

 

 

 

Minimum required:

 

1.25 to 1.00

 

 

II.        Section 7.11(b) – Consolidated Leverage Ratio.

 

A.

Consolidated Funded Indebtedness at Statement Date:

 

 

 

 

 

 

 

1.                                    Outstanding principal amount of all
obligations for borrowed money:

 

$                     

 

 

 

 

 

2.                                    Purchase money Indebtedness:

 

$                     

 

 

 

 

 

3.                                    Direct obligations arising under letters
of credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments:

 

$                     

 

 

 

 

 

4.                                    Obligations in respect of the deferred
purchase price of property or services:

 

$                     

 

 

 

 

 

5.                                    Attributable Indebtedness in respect of
capital leases and Synthetic Lease Obligations:

 

$                     

 

 

 

 

 

6.                                    Guarantees with respect to outstanding
Indebtedness of the types specified in Lines II.A.1 through II.A.5 above of
Persons other than the Company or any Subsidiary:

 

$                     

 

 

 

 

 

7.                                    Indebtedness of the types referred to in
Lines II.A.1 through II.A.6 above of any partnership or joint venture in which
the Company or a Subsidiary is a general partner or joint venturer:

 

$                     

 

 

 

 

 

8.         Consolidated Funded Indebtedness (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 +
7):

 

$                     

 

 

 

 

B.

Consolidated EBITDA for Subject Period (Line I.A.10 above):

 

$                         

 

 

 

 

C.

Consolidated Leverage Ratio (Line II.A.8 ÷ Line II.B):

 

                 to 1.00

 

 

 

 

 

Maximum permitted:

 

[3.00] to 1.00 1

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1  Subject to increase to 3.25 to 1.00 in the event an Elevated Leverage Ratio
Period is in effect as a result of an Acquisition in accordance with Section
7.11(b).

 

D-4

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended ___________________(“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated EBITDA

 

 

Quarter
Ended

                   

 

 

Quarter
Ended

                   

 

 

Quarter
Ended

                   

 

 

Quarter
Ended

                   

 

Twelve
Months
Ended

                   

 

 

 

 

 

 

 

 

 

 

 

 

Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+    Consolidated Interest Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+    net income taxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+    depreciation expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+    amortization expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+    non-recurring non-cash expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+    FASB ASC 718 expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+    of non-cash charges associated with the wind-down of non-core construction
activities in the Company’s Remediation and Construction Management segment
through the end of fiscal year 2017 (subject to $96,000,000 aggregate cap)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-     non-cash income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=    Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF REPORT OF LETTER OF CREDIT INFORMATION

 

To:

Bank of America, N.A. as Administrative Agent

Attn:

 

 

 

Phone No.:

 

 

 

Fax No.:

 

 

 

 

 

 

 

 

Ref.:

Letters of Credit

 

 

 

Issued for the account of Tetra Tech, Inc. or any Subsidiary thereof

under the Credit Agreement dated as of May 7, 2013

 

 

Reporting Period :___/___/20__ through___/___/20__

 

L/C No.

 

Maximum
Face
Amount

 

Current
Face
Amount

 

Escalating
Y/N(?)
If “Y”
Provide
Schedule*

 

Beneficiary
Name

 

Issuance
Date

 

Expiry
Date

 

Auto
Renewal

 

Auto
Renewal
Period/
Notice

 

Date of
Amendment

 

Amount of

Amendment

 

Type of
Amendment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------